Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 04/07/2021, claims 1-20 remain pending, of which 11 was amended and 12 was cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bethke et al (US 2019/0340632).
Regarding claim 1: Bethke discloses a communication interface (paragraph [0214], system 300 can include client system 330, location networking system 320a, and game networking system 320b. Client system 330, location networking system 320a, and game networking system 320b can each have a corresponding data store such as local storage medium 325, location data storage medium 345, and game data storage medium 365, respectively. Client system 330 can communicate with location networking system 320a to receive messages, location information, etc. Additionally, client system 330 can transmit data to and receive data 323 (e.g., game inputs, incentive offer information, data transfers) from game networking system 320b); a processing circuit (paragraph [0236], hardware system 500 comprises a processor 502, a cache memory 504, and one or more executable modules and drivers, stored on a tangible computer readable medium, directed to the functions described herein. Additionally, hardware system 500 may include a high performance input/output (I/O) bus 506 and a standard I/O bus 508. A host bridge 510 may couple processor 502 to high performance I/O bus 506, whereas I/O bus bridge 512 couples the two buses 506 and 508 to each other. A system memory 514 and one or more network/communication interfaces 516 may couple to bus 506); and a memory coupled to the processing circuit, the memory comprising machine readable instructions that (paragraph [0236], hardware system 500 comprises a processor 502, a cache memory 504, and one or more executable modules and drivers, stored on a tangible computer readable medium, directed to the functions described herein. Additionally, hardware system 500 may include a high performance input/output (I/O) bus 506 and a standard I/O bus 508. A host bridge 510 may couple processor 502 to high performance I/O bus 506, whereas I/O bus bridge 512 couples the two buses 506 and 508 to each other. A system memory 514 and one or more network/communication interfaces 516 may couple to bus 506), when executed by the processing circuit, cause the processing circuit to: provide, via the communication interface and to an augmented reality (AR) device that is associated with a user, information regarding a first physical location of a first virtual object that is one of a plurality of virtual objects that are in a collection that is based on a brand and that are viewable via the AR device (paragraph Client system 130 can be any suitable computing device, such as a personal computer, laptop, cellular phone, smart phone, computing tablet, and the like, the examiner interprets such computing devices as capable of being augmented reality devices, Game networking system 120b then generates a location-based action for the user 101 at step 254. Game networking system 120b then transmits a message to the user 101 comprising a description of the location-based action, a description of an incentive reward, and an offer of the incentive reward for the user 101's performance of the location-based action at step 256); receive, via the communication interface and from the AR device, data corresponding to the first virtual object that is collected via an image capture device in the AR device (paragraph [0073], location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone) and transmit to location networking system 120a); and responsive to all of the plurality of virtual objects in the collection being collected via the AR device, provide the user with an award that corresponds to the brand (paragraph [0109], the incentive offer search system may generate an incentive reward in exchange for a user 101 obtaining a particular set of in-game assets. Each of the in-game assets of the set may, in turn, may be offered to users 101 as incentive rewards for completing location-based actions. Thus, the incentive offer search system may incentivize users 101 to complete a series of tasks to obtain a set of in-game assets).
Regarding claim 4: Bethke discloses that which is discussed above. Bethke further discloses receiving image data from the AR device that is captured using the image capture device in the AR device (paragraph [0073], location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone); determining a location of the AR device based on the image data that is received from the AR device (paragraph [0073], location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone); and sending the information regarding the first physical location of the first virtual object based on the location of the AR device being proximate the first physical location of the first virtual object (paragraph [0073], location networking system 120a can identify a user 101 based on the user 101's proximity to location 115. A user 101's proximity can be determined using various devices or applications, such as a GPS device, a social networking site (e.g., Facebook, Twitter), a location tracking site (e.g., Foursquare, Google Latitude), a location reservation site (e.g., OpenTable, Expedia), and the like. Location networking system 120a could then access this proximity information to identify the user 101, location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone)).
Regarding claim 5: Bethke discloses that which is discussed above. Bethke further discloses providing, via the communication interface and to the AR device, information regarding a second physical location of a second virtual object that is one of the plurality of virtual objects that are in the collection, wherein the information regarding the second physical location comprises location information that is based on the AR device not being proximate the second physical location (paragraph [0244], if a player is in Union Square in San Francisco, the user interface 600D may display images of "bosses" (e.g., players who have won turf wars at a location) over nearby locations, such as the Cheese Cake Factory, Gucci America, or Technorati. The player's current location may be based on global positioning satellite (GPS) data. The user interface 600D may designate the player's current location relative to the nearby locations by displaying a red dot on the map. The user interface 600D may enable the player (e.g., by clicking on the map or visual representations of game data overlaid on the map) to view information about a location, a boss of the location, or a mob (or group of players) with which a boss of a location is affiliated). 
Regarding claim 6: Bethke discloses that which is discussed above. Bethke further discloses that the data corresponding to the first virtual object comprises an identification of the first virtual object and an indication that the first virtual object has been collected by the AR device (paragraph [0073], location networking system 120a can identify a user 101 based on the user 101's proximity to location 115. A user 101's proximity can be determined using various devices or applications, such as a GPS device, a social networking site (e.g., Facebook, Twitter), a location tracking site (e.g., Foursquare, Google Latitude), a location reservation site (e.g., OpenTable, Expedia), and the like. Location networking system 120a could then access this proximity information to identify the user 101, location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone)).
Regarding claim 7: Bethke discloses that which is discussed above. Bethke further discloses sending a voucher, to the AR device, for the user to play a machine that corresponds to the brand, wherein the voucher comprises data that is redeemable by the user at the machine (paragraph [0088] – paragraph [0089], the incentive offer search system may query game networking system 120b to determine that user 101 is a player in Zynga Dragon Wars and that user 101's player character is a 5th-level elf. The incentive offer search system may then determine that an Elven Invisibility Cloak is an appropriate incentive reward for a 5th-level elf based on the thematic relationship between the player character's race and the incentive reward, the incentive offer search system can consider player character state, such as in-game assets and other attributes of a player character, to determine an appropriate incentive reward. For example, if user 101 has $25,000 in virtual poker chips in Zynga Poker, the incentive offer search system may determine that an incentive reward of $10,000 in virtual poker chips is appropriate, but if user 101 has $100,000 in virtual poker chips, an incentive reward of $30,000 may be determined appropriate based on his current in-game assets, wherein the incentive reward is scaled to user 101's current in-game assets, the examiner interprets game chips as equivalent of a voucher for playing the machine).
Regarding claim 8: Bethke discloses that which is discussed above. Bethke further discloses sending a voucher, to the AR device, for the user to play a machine that is unrelated to the brand, wherein the voucher comprises data that is redeemable by the user at the machine (paragraph [0092], the incentive offer search system can generate an incentive reward for a game hosted by game networking system 120b that user 101 has never played or that has no game account associated with the user 101. An incentive reward for an unplayed game can be generated even if the user 101 plays other games on game networking system 120b. For example, if user 101 has only played Zynga Poker on game networking system 120b, the incentive offer search system may generate an incentive reward for another game hosted by game networking system 120b (e.g., Zynga Mafia Wars, Zynga YoVille) to encourage user 101 to try a new game, i.e., the reward is unrelated to the brand of game the player previously has played).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 9, 11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bethke et al (US 2019/0340632) in view of Hale et al (US 2003/0104824).
Regarding claim 2: Bethke discloses that which is discussed above. However, Bethke does not specifically disclose causing a signal to be broadcast using a wireless transmission beacon that is proximate the first physical location and that causes the AR device to determine that the first virtual object is proximate the AR device.
Hale discloses causing a signal to be broadcast using a wireless transmission beacon that is proximate the first physical location and that causes the AR device to determine that the first virtual object is proximate the AR device (paragraph [0037], Wireless transmitter 10 is placed at a static location 12 such as a sign, display, entrance, or exit area. The transmitter 10 is configured to transmit a location code corresponding to its location for identification purposes. A patron carries a portable device 14 that has a wireless communications port capable of receiving the location code from transmitter 10 and processing this location code. The portable device 14 is capable of displaying text or graphics and/or playing audio. The personal device 14 has a memory that is programmed with audio or visual content data relating to the location. When the patron is within range of transmitter 10, personal device 14 receives the location code. The device 14 is automatically triggered to play narratives, translations or other related material).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the location transmitter as taught by Hale into the system as taught by Bethke in order to yield the predictable result of providing players with a more interactive and enjoyable game experience which encourages increased playtime and thereby increasing potential revenues for game operators. 
Regarding claim 9: Bethke discloses that which is discussed above. However, Bethke does not specifically disclose causing the processing circuit to provide the user with the award further causes the processing circuit to send data to the AR device that comprises a game that is playable, on the AR device, by the user.
Hale discloses causing the processing circuit to provide the user with the award further causes the processing circuit to send data to the AR device that comprises a game that is playable, on the AR device, by the user (paragraph [0078], handheld device may provide different games associated with various attractions as the visitor walks near the attraction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the game as taught by Hale into the system as taught by Bethke in order to yield the predictable result of providing players with a more interactive and 
Regarding claim 11: Bethke discloses that which is discussed above. Bethke further discloses receiving, via a communication interface in an AR device and from a server, information regarding a first physical location of a first virtual object that is one of a plurality of virtual objects that are in a collection that is based on a brand and that are viewable on a display of the AR device (paragraph [0048], paragraph [0187], Client system 130 can be any suitable computing device, such as a personal computer, laptop, cellular phone, smart phone, computing tablet, and the like, the examiner interprets such computing devices as capable of being augmented reality devices, Game networking system 120b then generates a location-based action for the user 101 at step 254. Game networking system 120b then transmits a message to the user 101 comprising a description of the location-based action, a description of an incentive reward, and an offer of the incentive reward for the user 101's performance of the location-based action at step 256); sending, via the communication interface in the AR device and to the server, data corresponding to the first virtual object that is collected via an image capture device in the AR device (paragraph [0073], location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone) and transmit to location networking system 120a); and responsive to collecting all of the plurality of virtual objects that are in the collection, receiving, into the AR device and from the server, an award that corresponds to the brand (paragraph [0109], the incentive offer search system may generate an incentive reward in exchange for a user 101 obtaining a particular set of in-game assets. Each of the in-game assets of the set may, in turn, may be offered to users 101 as incentive rewards for completing location-based actions. Thus, the incentive offer search system may incentivize users 101 to complete a series of tasks to obtain a set of in-game assets).
However, Bethke does not specifically disclose that receiving the information regarding the first physical location comprises receiving a signal from a wireless transmission beacon that is proximate the first physical location and that is proximate the AR device, the signal indicating that the first virtual object is proximate the AR device, and wherein the signal from the wireless transmission beacon comprises data content that corresponds to the first virtual object and is unassociated with other ones of the plurality of virtual objects.
Hale discloses that receiving the information regarding the first physical location comprises receiving a signal from a wireless transmission beacon that is proximate the first physical location and that is proximate the AR device, the signal indicating that the first virtual object is proximate the AR device (paragraph [0073], location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone) and transmit to location networking system 120a); and responsive to collecting all of the plurality of virtual objects that are in the collection, receiving, into the AR device and from the server, an award that corresponds to the brand (paragraph [0109], the incentive offer search system may generate an incentive reward in exchange for a user 101 obtaining a particular set of in-game assets. Each of the in-game assets of the set may, in turn, may be offered to users 101 as incentive rewards for completing location-based actions. Thus, the incentive offer search system may incentivize users 101 to complete a series of tasks to obtain a set of in-game assets), and Wireless transmitter 10 is placed at a static location 12 such as a sign, display, entrance, or exit area. The transmitter 10 is configured to transmit a location code corresponding to its location for identification purposes. A patron carries a portable device 14 that has a wireless communications port capable of receiving the location code from transmitter 10 and processing this location code. The portable device 14 is capable of displaying text or graphics and/or playing audio. The personal device 14 has a memory that is programmed with audio or visual content data relating to the location. When the patron is within range of transmitter 10, personal device 14 receives the location code. The device 14 is automatically triggered to play narratives, translations or other related material).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the location transmitter as taught by Hale into the system as taught by Bethke in order to yield the predictable result of providing players with a more interactive and enjoyable game experience which encourages increased playtime and thereby increasing potential revenues for game operators. 
Regarding claims 3 and 13: Bethke discloses that which is discussed above. However, Bethke does not specifically disclose that the signal that is broadcast using the wireless transmission beacon comprises data content that corresponds to the first virtual object and is unassociated with other ones of the plurality of virtual objects.
Hale discloses that the signal that is broadcast using the wireless transmission beacon comprises data content that corresponds to the first virtual object and Wireless transmitter 10 is placed at a static location 12 such as a sign, display, entrance, or exit area. The transmitter 10 is configured to transmit a location code corresponding to its location for identification purposes. A patron carries a portable device 14 that has a wireless communications port capable of receiving the location code from transmitter 10 and processing this location code. The portable device 14 is capable of displaying text or graphics and/or playing audio. The personal device 14 has a memory that is programmed with audio or visual content data relating to the location. When the patron is within range of transmitter 10, personal device 14 receives the location code. The device 14 is automatically triggered to play narratives, translations or other related material).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the location transmitter as taught by Hale into the system as taught by Bethke in order to yield the predictable result of providing players with a more interactive and enjoyable game experience which encourages increased playtime and thereby increasing potential revenues for game operators. 
Regarding claim 14: Bethke discloses that which is discussed above. Bethke further discloses receiving image data from the AR device that is captured using the image capture device in the AR device (paragraph [0073], location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone); determining a location of the AR device based on the image data that is received from the AR device (paragraph [0073], location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone); and sending the information regarding the first physical location of the first virtual object based on the location of the AR device being proximate the first physical location of the first virtual object (paragraph [0073], location networking system 120a can identify a user 101 based on the user 101's proximity to location 115. A user 101's proximity can be determined using various devices or applications, such as a GPS device, a social networking site (e.g., Facebook, Twitter), a location tracking site (e.g., Foursquare, Google Latitude), a location reservation site (e.g., OpenTable, Expedia), and the like. Location networking system 120a could then access this proximity information to identify the user 101, location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone)).
Regarding claim 15: Bethke discloses that which is discussed above. Bethke further discloses that the data corresponding to the first virtual object comprises an identification of the first virtual object and an indication that the first virtual object has been collected by the AR device (paragraph [0073], location networking system 120a can identify a user 101 based on the user 101's proximity to location 115. A user 101's proximity can be determined using various devices or applications, such as a GPS device, a social networking site (e.g., Facebook, Twitter), a location tracking site (e.g., Foursquare, Google Latitude), a location reservation site (e.g., OpenTable, Expedia), and the like. Location networking system 120a could then access this proximity information to identify the user 101, location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone)).
the incentive offer search system may query game networking system 120b to determine that user 101 is a player in Zynga Dragon Wars and that user 101's player character is a 5th-level elf. The incentive offer search system may then determine that an Elven Invisibility Cloak is an appropriate incentive reward for a 5th-level elf based on the thematic relationship between the player character's race and the incentive reward, the incentive offer search system can consider player character state, such as in-game assets and other attributes of a player character, to determine an appropriate incentive reward. For example, if user 101 has $25,000 in virtual poker chips in Zynga Poker, the incentive offer search system may determine that an incentive reward of $10,000 in virtual poker chips is appropriate, but if user 101 has $100,000 in virtual poker chips, an incentive reward of $30,000 may be determined appropriate based on his current in-game assets, wherein the incentive reward is scaled to user 101's current in-game assets, the examiner interprets game chips as equivalent of a voucher for playing the machine).
Regarding claim 18: Bethke discloses that which is discussed above. Bethke further discloses sending a voucher, to the AR device, for the user to play a machine that is unrelated to the brand, wherein the voucher comprises data that is redeemable by the user at the machine (paragraph [0092], the incentive offer search system can generate an incentive reward for a game hosted by game networking system 120b that user 101 has never played or that has no game account associated with the user 101. An incentive reward for an unplayed game can be generated even if the user 101 plays other games on game networking system 120b. For example, if user 101 has only played Zynga Poker on game networking system 120b, the incentive offer search system may generate an incentive reward for another game hosted by game networking system 120b (e.g., Zynga Mafia Wars, Zynga YoVille) to encourage user 101 to try a new game, i.e., the reward is unrelated to the brand of game the player previously has played).
Regarding claim 16: Bethke discloses that which is discussed above. Bethke further discloses receiving image data corresponding to the plurality of virtual objects (paragraph [0073], location networking system 120a can identify a user 101 based on the user 101's proximity to location 115. A user 101's proximity can be determined using various devices or applications, such as a GPS device, a social networking site (e.g., Facebook, Twitter), a location tracking site (e.g., Foursquare, Google Latitude), a location reservation site (e.g., OpenTable, Expedia), and the like. Location networking system 120a could then access this proximity information to identify the user 101, location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone)); and displaying the image data of ones of the plurality of virtual objects in respective physical locations of the virtual objects responsive to the respective physical locations being viewed through the image capture device and displayed on a display of the AR device (paragraph [0073], location networking system 120a can identify a user 101 based on the user 101's proximity to location 115. A user 101's proximity can be determined using various devices or applications, such as a GPS device, a social networking site (e.g., Facebook, Twitter), a location tracking site (e.g., Foursquare, Google Latitude), a location reservation site (e.g., OpenTable, Expedia), and the like. Location networking system 120a could then access this proximity information to identify the user 101, location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone)).
Claims 10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bethke et al (US 2019/0340632) in view of Hale et al (US 2003/0104824) as applied to the claims above, and further in view of Rao et al (US 8,965,460).
Regarding claims 10 and 19: Bethke and Hale disclose that which is discussed above. However, Bethke nor Hale specifically disclose receiving, from the AR device, information corresponding to an outcome of the skill game or determining a value of the award based on the outcome of the skill game.
Rao discloses receiving, from the AR device, information corresponding to an outcome of the skill game and determining a value of the award based on the outcome of the skill game (16:37-47, the actions that a person does may be linked to a game and allow for badges, rewards, loyalty points, and coupons. As an example, a person that looks at an ice cream cone multiple instances may then be offered a coupon for 10% off to a competing ice cream shop located nearby. The augmented reality system may be linked to a virtual scavenger hunt in which brands advertise and reward individuals for competing tasks including trying on physical or virtual goods).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the game as taught by Rao into the system as taught by Bethke and Hale in order to yield the predictable result of providing players with a more 
Regarding claim 20: Bethke disclose that which is discussed above. Bethke further discloses a processing circuit (paragraph [0236], hardware system 500 comprises a processor 502, a cache memory 504, and one or more executable modules and drivers, stored on a tangible computer readable medium, directed to the functions described herein. Additionally, hardware system 500 may include a high performance input/output (I/O) bus 506 and a standard I/O bus 508. A host bridge 510 may couple processor 502 to high performance I/O bus 506, whereas I/O bus bridge 512 couples the two buses 506 and 508 to each other. A system memory 514 and one or more network/communication interfaces 516 may couple to bus 506); and a memory coupled to the processing circuit (paragraph [0236], hardware system 500 comprises a processor 502, a cache memory 504, and one or more executable modules and drivers, stored on a tangible computer readable medium, directed to the functions described herein. Additionally, hardware system 500 may include a high performance input/output (I/O) bus 506 and a standard I/O bus 508. A host bridge 510 may couple processor 502 to high performance I/O bus 506, whereas I/O bus bridge 512 couples the two buses 506 and 508 to each other. A system memory 514 and one or more network/communication interfaces 516 may couple to bus 506), the memory comprising machine readable instructions that, when executed by the processing circuit, cause the processing circuit to: provide to an augmented reality (AR) device that is associated with a user, information corresponding to a first virtual object that is one of a plurality of virtual objects that are in a collection that is based on a brand and that are viewable by via the AR device (paragraph [0048], paragraph [0187], Client system 130 can be any suitable computing device, such as a personal computer, laptop, cellular phone, smart phone, computing tablet, and the like, the examiner interprets such computing devices as capable of being augmented reality devices, Game networking system 120b then generates a location-based action for the user 101 at step 254. Game networking system 120b then transmits a message to the user 101 comprising a description of the location-based action, a description of an incentive reward, and an offer of the incentive reward for the user 101's performance of the location-based action at step 256), wherein the information comprises location data corresponding to a first physical location corresponding to the first virtual object and image data corresponding to the first virtual object (paragraph [0184], paragraph [0187], the offer can include a variety of information about the incentive reward and location-based action, including a description of the in-game reward, an image, a description of the location 115 and the action to be performed, and other details, as instructed by the script and other content transmitted in the response received from game networking system 120b); receive, from the AR device, data corresponding to the first virtual object that is collected via an image capture device in the AR device (paragraph [0073], location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone) and transmit to location networking system 120a), wherein, responsive to the first physical location being viewable by the image capture device, a display of the AR device displays the first physical location and an image corresponding to the first virtual object (paragraph [0073], location networking system 120a can identify a user 101 based on the user 101's proximity to location 115. A user 101's proximity can be determined using various devices or applications, such as a GPS device, a social networking site (e.g., Facebook, Twitter), a location tracking site (e.g., Foursquare, Google Latitude), a location reservation site (e.g., OpenTable, Expedia), and the like. Location networking system 120a could then access this proximity information to identify the user 101, location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone)); and responsive to receiving data corresponding to all of the plurality of virtual objects in the collection being collected via the AR device, provide the user with an award that corresponds to the brand (paragraph [0109], the incentive offer search system may generate an incentive reward in exchange for a user 101 obtaining a particular set of in-game assets. Each of the in-game assets of the set may, in turn, may be offered to users 101 as incentive rewards for completing location-based actions. Thus, the incentive offer search system may incentivize users 101 to complete a series of tasks to obtain a set of in-game assets),
However, Bethke does not specifically disclose that the award is a game; that the game that is playable on the AR device comprises a skill game, receiving, from the AR device, information corresponding to an outcome of the skill game; and determining a value of an award based on the outcome of the skill game.
Hale discloses that the award is a game (paragraph [0078], handheld device may provide different games associated with various attractions as the visitor walks near the attraction).
Rao discloses that the game that is playable on the AR device comprises a skill game, receiving, from the AR device, information corresponding to an outcome of the skill game and determining a value of an award based on the outcome of the skill game the actions that a person does may be linked to a game and allow for badges, rewards, loyalty points, and coupons. As an example, a person that looks at an ice cream cone multiple instances may then be offered a coupon for 10% off to a competing ice cream shop located nearby. The augmented reality system may be linked to a virtual scavenger hunt in which brands advertise and reward individuals for competing tasks including trying on physical or virtual goods).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the game as taught by Hale and the system as taught by Rao into the system as taught by Bethke and Hale in order to yield the predictable result of providing players with a more interactive and enjoyable game experience which encourages increased playtime and thereby increasing potential revenues for game operators. 

Response to Arguments
Applicant's arguments filed 04/07/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102 and 103, have been fully considered but they are not persuasive.
Applicant argues that Bethke does not disclose “provide… information regarding a first physical location of a first virtual object”. The examiner must respectfully disagree. Bethke discloses that the game networking system sends a message to the AR device which includes information including the physical location information of the first virtual object (paragraph [0184], the offer can include a variety of information about the incentive reward and location-based action, including a description of the in-game reward, an image, a description of the location 115 and the action to be performed, and other details, as instructed by the script and other content transmitted in the response received from game networking system 120b)
Applicant argues that Bethke does not disclose “receiving …data corresponding to the first virtual object that is collected via an image capture device”. The examiner must respectfully disagree. Bethke discloses that image data is captured via an image capture device of the AR device via a QR code and sent to the game networking system (paragraph [0073], location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone) and transmit to location networking system 120a).
Applicant’s arguments, see Remarks, filed 04/07/2021, with respect to the rejection(s) of claim(s) 11-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of the previously applied prior art references as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715